Title: Samuel Lukens to Thomas Jefferson, 23 March 1812
From: Lukens, Samuel
To: Jefferson, Thomas


          
            
                  Respected friend 
                   
                     Montgomery Cty. M.D. 
                     3d mo: 23d 1812
            
                  
                  I stand security to a Man in my Neighbourhood for the sum of $600 which Isaac Shoemaker obtained from him some years ago, I have been urging him to pay the money for some years past, and he has promised so often, and failed, that I no longer have any confidence in him.—I now
			 have to request the favour of being informed, thro’ thee, whether Isaac is in thy neighbourhood, or, in Charlottesville, Any information thou canst give respecting him, (or if he is in thy vicinity) the vil 
                  visible property he has about him will greatly oblige thy real friend
            
              Saml Lukens
          
          
            P.S. My not knowing the name of another individual in thy neighbourhood must apologize for the liberty I have taken.—Please direct to Brookville M.D.
          
        